(PTO-90C Continuation Sheet)

In the response, filed on 1/26/2022, to the previous Office action (mailed 8/26/2021) Applicant amended independent claim 11 and dependent claims 12 and 14, canceled claim 13 and added dependent claim 16.  The previous Office action was in response to Applicant’s election of the invention of Group III (Claims 11-15).  Claim 11, as examined  in the previous Office action, was drawn to: 
A method of identifying a MYC-dependent target gene, the method comprising: 
a) contacting a first tumor cell line, conditionally expressing MYC, with a CRISPR-based gene silencing agent targeting a target gene; 
b) contacting a second tumor cell line, conditionally repressing MYC, with the CRISPR- based gene silencing agent; and 
c) detecting a phenotype of the first tumor cell line that is present in or quantitatively different in the second tumor cell line to identify the target gene as a MYC-dependent target gene.
Claim 11 as presently amended is drawn to:
A method of identifying a synthetic lethal target genes in a MYC-dependent cancer, the method comprising: 
a) generating a conditional MYC-induced cancer cell line where human MYC transgene is overexpressed but its expression can be repressed by treatment with tetracycline or an analog thereof; 
b) introducing Cas9 nuclease into the conditional MYC-induced hepatocellular cell line; 
c) introducing a plurality of guide RNAs (gRNAs) targeting gene sequences to a population of the cells from step (b), using lentiviral infection at low titers so that each cell contains at most one gRNA; 
d). conditionally repressing MYC in a portion of the population from step (c); 
e) sequencing gRNAs present in the population from step (c) and in the population from step (d); 
f) comparing the gRNAs from the population from step (c) and in the population from step (d) to determine clonal dropouts under high MYC versus low MYC conditions; wherein dropout gRNAs only in the population from step (d) but not in the control population of step (c) are identified as synthetic lethal target genes.
The method of Claim 11 as presently amended substantially differs (supra) from the previously examined method to a degree that, had it been presented along with the previously presented claims, would have been restricted into an additional group (i.e., Group IV).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629